Case: 14-20053      Document: 00512953104         Page: 1    Date Filed: 03/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 14-20053                                   FILED
                                  Summary Calendar                             March 2, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OLASUNKANMI SHITTU,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-110-2


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Olasunkanmi Shittu pleaded guilty to several crimes including bank
fraud, mail fraud, and aggravated identity theft. He was sentenced to a total
84 months in prison, including consecutive sentences for aggravated identity
theft. On appeal, he says that his plea was invalid because the district court
failed to advise him that the sentences for aggravated identity theft could run
consecutively to each other.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20053     Document: 00512953104     Page: 2   Date Filed: 03/02/2015


                                  No. 14-20053

      Shittu’s claim is reviewed for plain error because he did not raise it in
the district court. See United States v. Davila, 133 S. Ct. 2139, 2147 (2013);
United States v. Vonn, 535 U.S. 55, 62-63 (2002). Shittu must show that a
forfeited error was “clear or obvious, rather than subject to reasonable
dispute,” and that the error affected his substantial rights. Puckett v. United
States, 556 U.S. 129, 135 (2009). If he does so, we have the discretion to correct
the error if it seriously affects the integrity, fairness, or public reputation of
the court proceedings. Id.
      Shittu points to no authority directly supporting his contention that the
court was required to advise him that those sentences could run consecutively
to each other. Rather, 18 U.S.C. § 3584(a) provides that sentences may be
imposed to run concurrently or consecutively, and “the effect of 18 U.S.C.
§ 3584 is not a consequence of which a defendant must be advised before a
guilty plea may be accepted.” United States v. Hernandez, 234 F.3d 252, 256
(5th Cir. 2000). The district court, at least, did not commit an error that was
“clear or obvious” beyond “reasonable dispute.” Puckett, 556 U.S. at 135.
      Moreover, Shittu pleaded guilty after being advised that he faced up to
30 years in prison, and he was sentenced below that. “[T]he instance of a
defendant being sentenced to less than what he was informed was his
maximum penalty is ‘a prototypical case of harmless error.’” United States v.
Williams, 120 F.3d 575, 578 (5th Cir. 1997) (quoting United States v. Pierce, 5
F.3d 791, 793 (5th Cir. 1993)). Shittu’s bare assertion does not establish that,
but for an error, he would not have pleaded guilty. See Dominguez Benitez,
542 U.S. at 83.
      The judgment is AFFIRMED.




                                        2